NUMBER 13-14-00338-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOHNNY FLORES,                                                                   Appellant,

                                              v.

THE STATE OF TEXAS,                                                             Appellees.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                           ORDER OF ABATEMENT
             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court because the court reporter, Sandra Chavez, has

failed to timely file the reporter’s record. The reporter’s record in this cause was originally

due to be filed on July 21, 2014. The reporter has previously requested and received

three prior extensions of time to file the record, granting the reporter until October 29,

2014 to file the record. The reporter was notified that the Court will not look favorably
upon any further extensions. To date, Chavez has not filed the reporter’s record.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED, and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned his appeal. If it

is determined that appellant has not abandoned his appeal, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The trial court shall further determine if the reporter’s record, or any part thereof,

has been lost or destroyed, and shall make appropriate findings under Texas Rule of

Appellate Procedure 34.6(f), if necessary. Otherwise, the court shall determine what

steps are necessary to ensure the prompt preparation of a reporter's record and shall

enter any orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record, which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
19th day of November, 2014.




                                              2